DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,4, 10, 13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view of Dorsey (US 20220027268) and further in view of Wideman (US 7263596)

Claim 1. Yamamoto discloses A data storage device (e.g., storage control device 1, 0030, Fig. 2), comprising:
a non-volatile memory device including plurality of non-volatile memory sets and plurality of endurance groups, wherein each of the plurality of endurance groups includes at least one of the non-volatile memory sets (e.g., The storage device 1D is a device for storing data.  The storage device 1D can be roughly classified into a high-speed storage device 1D(1) having a high response speed and a low-speed storage device 1D(2) having a low response speed, 0036 Fig. 1;  the high-speed storage device 1D(1) is three times the response speed of the low-speed storage device 1D(2), and 100 slots are allocated to the high priority H. In this case, 75 slots can be allocated to the data of which the storage destination is the high-speed storage device 1D(1), and 25 slots can be allocated to the data of which the storage destination is the low-speed storage device 1D(2), 0043); and

a controller coupled to the non-volatile memory device and configured to: receive a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the plurality of endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1); 

determine an assigned command slot for storing the command; store the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033);
 
 fetch the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031); and 

Yamamoto does not disclose, but Dorsey discloses
	and wherein the each endurance group is grouped together for wear-leveling across a portion of the plurality of non- volatile memory sets that is included in the each endurance group, the portion being less than all of the plurality of non-volatile memory sets (e.g.,  an endurance group may include a separate pool of storage for wear leveling purposes. For instance, a first endurance group may include a first pool of storage, and a second endurance group may include a second pool of storage, separate from the first pool of storage., 0050)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with , providing the benefit of utilizing endurance group management may enable partitioning a SSD into different namespaces, where each of the different namespaces may be associated with its own endurance characteristics (see Dorsey, 0026), and  if a NVM include the first endurance group and the second endurance group, the first endurance group may be completely wear out, which may cause the first endurance group to become read-only, while data may still be able to be written to the second endurance group (0050).

Yamamoto in view of Dorsey does not disclose, but Wideman discloses
	wherein the assigned command slot is selected from one of two command slot pools, the two command slot pools including a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot  that is shared by two or more of the plurality of endurance groups (e.g., a first logical library 300 that assigns a first set of slots 302 (36 of the slots 210) and a first set of drives 304 (representing two of the drives 206)…. third and fourth logical libraries 312 and 318, that include a third set of slots and drives 314 and 316, and a fourth set of slots and drives 320 and 322, col 7:5-22, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, and Dorsey with Wideman, providing the benefit of a library management unit that manages the logical libraries may expose only some of a pool of drives to a host (see Wideman, col 3:43-46), the library management unit 200 may distribute or balance the load across the six drives so that no one drive receives a disproportionate amount of use. This can reduce the mean time between failures of the drive (col 16:60-65).

Claim 4. Yamamoto discloses
	wherein the controller is further configured to: receive a command completion request for a first command; determine a first command slot associated with the first command; determine whether the first command slot is a private command slot (e.g., The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time, 0033); 

	release the first command slot to the private command slot pool associated with the private command slot in response to determining that the first command slot is the private command slot; and release the first command slot to the shared command slot pool in response to determining that the first command slot is not the private command slot (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data.  In this description, releasing and reusing a slot is sometimes referred to as "discarding data of the slot", 0033).

Claim 10. Yamamoto discloses A method performed by a controller coupled to a non-volatile memory device (e.g., storage control device 1, 0030, Fig. 2),, the method comprising: 
receiving a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the one or more endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1);
 determining an assigned command slot for storing the command; storing the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033), 
fetching the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031); and 

Yamamoto does not disclose, but Dorsey discloses
	and wherein each endurance group of the plurality of endurance groups is grouped together for wear-leveling across a portion of the plurality of non- volatile memory sets that is included in the each endurance group, the portion being less than all of the plurality of non-volatile memory sets (e.g.,  an endurance group may include a separate pool of storage for wear leveling purposes. For instance, a first endurance group may include a first pool of storage, and a second endurance group may include a second pool of storage, separate from the first pool of storage., 0050)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Dorsey, providing the benefit of utilizing endurance group management may enable partitioning a SSD into different namespaces, where each of the different namespaces may be associated with its own endurance characteristics (see Dorsey, 0026), and  if a NVM include the first endurance group and the second endurance group, the first endurance group may be completely wear out, which may cause the first endurance group to become read-only, while data may still be able to be written to the second endurance group (0050).

Yamamoto in view of Dorsey does not disclose, but Wideman discloses
	wherein the assigned command slot is selected from one of two command slot pools, the two command slot pools including a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot  that is shared by two or more of the plurality of endurance groups (e.g., a first logical library 300 that assigns a first set of slots 302 (36 of the slots 210) and a first set of drives 304 (representing two of the drives 206)…. third and fourth logical libraries 312 and 318, that include a third set of slots and drives 314 and 316, and a fourth set of slots and drives 320 and 322, col 7:5-22, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, and Dorsey with Wideman, providing the benefit of a library management unit that manages the logical libraries may expose only some of a pool of drives to a host (see Wideman, col 3:43-46), the library management unit 200 may distribute or balance the load across the six drives so that no one drive receives a disproportionate amount of use. This can reduce the mean time between failures of the drive (col 16:60-65).

Claim 13 is rejected for reason similar to claim 4 (see above).


Claim 16. Yamamoto discloses An apparatus (e.g., storage control device 1, 0030, Fig. 2),, comprising:
 means for receiving a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the one or more endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1);
 means for determining an assigned command slot for storing the command; means for storing the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033);, 
means for fetching the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031).

Yamamoto does not disclose, but Dorsey discloses
	and wherein each endurance group is grouped together for wear-leveling across a portion of the plurality of non- volatile memory sets that is included in the each endurance group, the portion being less than all of the plurality of non-volatile memory sets (e.g.,  an endurance group may include a separate pool of storage for wear leveling purposes. For instance, a first endurance group may include a first pool of storage, and a second endurance group may include a second pool of storage, separate from the first pool of storage., 0050)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Dorsey, providing the benefit of utilizing endurance group management may enable partitioning a SSD into different namespaces, where each of the different namespaces may be associated with its own endurance characteristics (see Dorsey, 0026), and  if a NVM include the first endurance group and the second endurance group, the first endurance group may be completely wear out, which may cause the first endurance group to become read-only, while data may still be able to be written to the second endurance group (0050).

Yamamoto in view of Dorsey does not disclose, but Wideman discloses
	wherein the assigned command slot is selected from one of two command slot pools, the two command slot pools including a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot  that is shared by two or more of the plurality of endurance groups (e.g., a first logical library 300 that assigns a first set of slots 302 (36 of the slots 210) and a first set of drives 304 (representing two of the drives 206)…. third and fourth logical libraries 312 and 318, that include a third set of slots and drives 314 and 316, and a fourth set of slots and drives 320 and 322, col 7:5-22, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, and Dorsey with Wideman, providing the benefit of a library management unit that manages the logical libraries may expose only some of a pool of drives to a host (see Wideman, col 3:43-46), the library management unit 200 may distribute or balance the load across the six drives so that no one drive receives a disproportionate amount of use. This can reduce the mean time between failures of the drive (col 16:60-65).

Claim 19 is rejected for reason similar to claim 4 (see above).

Claims 2, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view in view of Dorsey (cited above) and Wideman (cited above) and further view of Norrie (US 8321627), and further in view of Cheng (US 20170295112)

Claim 2. Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses
wherein, to determine the assigned command slot for storing the received command, the controller is further configured to:
determine whether one or more private command slots are available within the private command slot pool associated with the first endurance group;
assign the fetched command to a first private command slot within the private command slot pool associated with the first endurance group in response to determining that the first private command slot is available within the private command slot pool associated with the first endurance group (e.g., each time the queue arbiter 231 (in accordance with the partition work schedule) obtains a memory operation command for a given memory partition from the host computing device 210, the commad buffer 300 may reduce a count 
of available commands slots for the given memory partition in the unified buffer 310 by one., col 10:20-30);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

determine whether one or more shared command slots are available within the shared command slot pool associated with the first endurance group; and
assign the fetched command to a first shared command slot within the shared command slot pool in response to determining that the first shared command slot is available within the shared command slot pool (e.g., If all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), the queue arbiter 231 may be configured to stop obtaining memory operation commands from the host computing device 210 for the given memory partition until at least one of the occupied command slots becomes available, col 10:25-37).

Yamamoto in view of Dorsey and Wideman, Norrie does not disclose, but Cheng discloses
in response to determining that no private command slots are available within the private command slot pool (e.g., allocate at least a portion of input queue shared buffer 110 to input queue 106a… input queue point controller 104 may be configured to allocate the at least a portion of input queue shared buffer 110 to input queue 106a based on an amount of available space in input buffer 108a and whether the amount of available space in the input buffer 108a is equal to or less than a predefined threshold of available space, 0027 Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman , with Norrie, with Cheng, providing the benefit of To avoid such blocking of the transmission point … such an allocation may enable the entirety of the packet to be moved away from the transmission point and allow the transmission point to be freed up and continue unimpeded (see Cheng, 0027).

Claim 11 is rejected for reason similar to claim 2 (see above).
Claim 17 is rejected for reason similar to claim 2 (see above).

Claims 3, 5, 6, 7, 8, 12, 14, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view of Dorsey (cited above) and Wideman (cited above), further in view of Norrie (US 8321627)

Claim 3. Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses 
	wherein the controller is further configured to: determine whether a number of shared command slots assigned to commands configured to be executed by the first endurance group exceeds a predetermined threshold; and deny a shared command slot from being assigned to the fetched command in response to determining the number of shared command slots assigned to commands associated with the first endurance group exceeds the predetermined threshold (e.g., If all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), the queue arbiter 231 may be configured to stop obtaining memory operation commands from the host computing device 210 for the given memory partition until at least one of the occupied command slots becomes available., col 10:15-37).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 5. Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses 
	wherein the controller is further configured to update a shared command slot pool status in response to releasing the first command slot to the shared command slot pool, wherein updating the shared command slot pool status includes updating a number of commands assigned to command slots in the shared command slot pool (e.g., FIG. 4 is a table 400 illustrating command dispatch buffer command slot allocations in accordance with example embodiments.  The allocations illustrated in the table 400 used, e.g., by the command dispatch buffer 300, to allocate memory command slots in the unified command buffer 310 to memory partitions, col 12:4-10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 6. Yamamoto discloses
release the first command slot to the shared command slot pool in response to determining that the one or more shared command slots are allocated (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data, 0033); and

 release the first command slot to a first private command pool in response to determining that no shared command slots are allocated (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data, 0033).

Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses 
wherein the controller is further configured to: receive a command completion request for a first command, wherein the first command is stored in a first command slot (e.g., When a memory command for the given memory partition is completed, the command buffer 300 may increase the count of available command slots in the unifiedr 210 for the given partition by one, col 10:25-30); 

determine whether one or more shared command slots in the shared command slot pool are allocated, wherein a shared command slot is determined to be allocated based on the shared command slot storing a command (e.g., all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), col 10:30-35).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 7. Yamamoto discloses 
	wherein the first private command pool 1s assigned to an endurance group of the plurality of endurance groups that executed the first command (e.g., storage device class (type in the figure) C22 indicates the class of the storage device which is a storage destination of the data stored in a slot, 0082-0083).

Claim 8. Yamamoto discloses 
	wherein the controller is further configured to: update a status of a first private command slot pool in response to releasing the first command slot to the first private command slot pool; and update a status of a in response to releasing the first command slot to the (e.g., The secured slot count C14 indicates the number of slots secured for each priority.  That is, the secured slot count C14 is the number of slots being used for each priority.  The secured slot count is also managed according to the class of the storage device., 0078).

Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses 
	shared command slot pool (e.g., shared command slots, col 10:32).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 12 is rejected for reason similar to claim 3 (see above).
Claim 14 is rejected for reason similar to claim 5 (see above).
Claim 15 is rejected for reason similar to claim 6 (see above).
Claim 18 is rejected for reason similar to claim 3 (see above).
Claim 20 is rejected for reason similar to claim 6 (see above).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331), and Dorsey (cited above) and Wideman (cited above), and further in view of Norrie (US 8321627), and further in view of Van Antwerpen (cited above) and Benisty (US 20200104056)

Claim 9. Yamamoto, Dorsey and Wideman does not disclose, but Norrie discloses 
	wherein the shared command slot pool is accessible to and shared by each of the one or more endurance groups (e.g., a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140, col 6:5-15).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Yamamoto, Dorsey and Wideman and Norrie does not disclose, but Van Antwerpen discloses
	wherein the each of the plurality of endurance groups has a minimal performance and guaranteed quality of service QoS) that is supported by the each of the plurality of endurance groups (e.g., bandwidth can be increased for some processes (e.g., cores) and decreased for others to achieve a desired performance. In such approaches, because TDM scheduling in employed, every process can be guaranteed access to the NVM device with some capped or fixed latency., 0070).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, Dorsey and Wideman, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).

Yamamoto, Dorsey and Wideman and Norrie and Van Antwerpen does not disclose, but Benisty discloses
	wherein the each of the plurality of endurance groups broadcasts the minimal performance and guaranteed QoS to at least one of the controller or the host device (e.g., t a memory device to advertise its performance capabilities and resources in addition to its structural/format capabilities to a host, 0024;  FIG. 9, a method for providing QoS levels to host commands using namespace management of memory device resources, 0084).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with the QOS of Dorsey (0056), and Wideman, Norrie, with Van Antwerpen, with Benisty, providing the benefit of   advantageous to define performance attributes that control the performance (also referred to herein as quality of service (QoS)) for each supported namespace so a host can better utilize memory device resources to provide desired performance (see Benisty, 0021).

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 16, Applicant argues that the cited references do not disclose the amended limitations related to shared command slot pool.  The Office disagrees.

Yamamoto does not disclose, but Dorsey discloses
	and wherein the each endurance group is grouped together for wear-leveling across a portion of the plurality of non- volatile memory sets that is included in the each endurance group, the portion being less than all of the plurality of non-volatile memory sets (e.g.,  an endurance group may include a separate pool of storage for wear leveling purposes. For instance, a first endurance group may include a first pool of storage, and a second endurance group may include a second pool of storage, separate from the first pool of storage., 0050)


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with , providing the benefit of utilizing endurance group management may enable partitioning a SSD into different namespaces, where each of the different namespaces may be associated with its own endurance characteristics (see Dorsey, 0026), and  if a NVM include the first endurance group and the second endurance group, the first endurance group may be completely wear out, which may cause the first endurance group to become read-only, while data may still be able to be written to the second endurance group (0050).


Yamamoto in view of Dorsey does not disclose, but Wideman discloses
	wherein the assigned command slot is selected from one of two command slot pools, the two command slot pools including a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot  that is shared by two or more of the plurality of endurance groups (e.g., a first logical library 300 that assigns a first set of slots 302 (36 of the slots 210) and a first set of drives 304 (representing two of the drives 206)…. third and fourth logical libraries 312 and 318, that include a third set of slots and drives 314 and 316, and a fourth set of slots and drives 320 and 322, col 7:5-22, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, and Dorsey with Wideman, providing the benefit of a library management unit that manages the logical libraries may expose only some of a pool of drives to a host (see Wideman, col 3:43-46), the library management unit 200 may distribute or balance the load across the six drives so that no one drive receives a disproportionate amount of use. This can reduce the mean time between failures of the drive (col 16:60-65).
	Applicant’s arguments for dependent claims 2-9, 11-15 and 17-20 are based on dependency from claims 1, 10 and 16.
	For claims 2, 11 and 17, Applicant argues that the cited references do not disclose the amended limitations from claims 1, 10 and 16.  These amended limitations are addressed in the above rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135